  

‘ CaSe 1:1§-@0-‘01-€|\/| liqumentl Filed 01/09/19 Page lofl

UNITED STATES DISTRICT COURT '_Vl`-llt:f.
SOUTHERN DISTRICT OF NEW YORK

,`, \,"/,
.. t v n

»\ [¢F

 

 

 

X
In re: Procedures Governing Initial Appearances
in the Southern District of New York
STANDING ORDER
M10-468

Because of the lapse of funding to the United States Departrnent of Justice, including the
United States Marshals Service:

Absent other direction or Order from the Court, commencingr on January 10, 2019, and
continuing until such time as Congress passes and the President signs an appropriation funding
the operations of the Department ofJustice, initial appearances pursuant to Rule 5 of the Federal
Rules of Criminal Procedure shall not take place after 3100 p.rn. or on Saturdays or Sundays.

Nothing in this order shall be construed as prohibiting the Duty Magistrate Judge from
ordering that a particular presentment take place after 3100 PM or on a Weekend.

SO ORDERED.
Dated: January 9, 2019 / f
NeW York, New York //Z/ C// v j

 

COLLEEN McMAHON
Chief United States District Judge

